         Case 5:20-cr-00184-JD Document 38 Filed 06/17/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,

                    Plaintiff,

V.                                              Case No. CR-20-00184-JD


KEITH RANDALL CHAPMAN,

                    Defendant.


                                        ORDER


      In accordance with the Due Process Protections Act,' and as orally ordered by the

Court with the parties and counsel today on the record, counsel are reminded ofthe

disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83(1963), and

its progeny. In particular,"the suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to guilt or

to punishment, irrespective ofthe good faith or bad faith ofthe prosecution."^

"[EJvidence is 'material' within the meaning ofBrady when there is a reasonable

probability that, had the evidence been disclosed, the result ofthe proceeding would have



      'The Due Process Protections Act,PL 116-182,[S. 1380], effective October 21,
2020, requires that the parties be informed regarding an amendment to Federal Rule of
Criminal Procedure 5. By this legislation, subsection (f) ofthe Rule has been
redesignated as subsection (g), with new subsection (f) hereinafter designated as
"REMINDER OF PROSECUTORIAL OBLIGATION." The amendment serves to
remind prosecutors of their obligations to disclose exculpatory evidence pursuant to
Brady v. Maryland, 373 U.S. 83 (1963).

       2 Brady, 373 U.S. at 87.
Case 5:20-cr-00184-JD Document 38 Filed 06/17/21 Page 2 of 2
